Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 4, 2017

                                      No. 04-16-00751-CV

              THE UNITED INDEPENDENT SCHOOL DISTRICT, ET AL.,
                                 Appellant

                                                 v.

                            U.S. TRAILER RELOCATORS, LLC,
                                        Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016-TXA-000111-D1
                      Honorable Elma T. Salinas Ender, Judge Presiding


                                         ORDER
        A filing fee of $205 was due when this appeal was filed, but it was not paid. See Tex.
Sup. Ct., Fees Charged in the Supreme Court, In Civil Cases in the Courts of Appeals, and
Before the Judicial Panel on Multi-District Litigation, Docket No. 15-9158 (Aug. 28, 2015). The
clerk of the court notified appellant of this deficiency, and requested payment of the fee. The fee
remains unpaid, and appellant has not filed an affidavit of indigence.

        We therefore order appellant, by January 10, 2017, either: (1) pay the filing fee; or (2)
provide written proof to this court that he is indigent or otherwise excused by statute or the Texas
Rules of Appellate Procedure from prepaying fees and costs. See Tex. R. App. P. 20.1 (providing
that indigent party who complies with provisions of that rule may proceed without advance
payment of costs).

       If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See Tex. R. App. P. 5 (providing appellate courts may enforce rule requiring payment
of costs “by any order that is just”); R. 42.3 (permitting appellate courts to dismiss an appeal
when appellant fails totality of the circumstance comply with a court order).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court